Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 3/18/21. Claims 17-22 are new. Claims 1-3, 5-9 and 12-22 are currently pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3, 5-9 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 9 recite the limitation “a term of series of obtaining the respiratory variation, the venous pressure, and the arterial pressure is within about 140 seconds”. The limitation “about” is a broad term, and one of ordinary skill would not be apprised of the scope of the invention, as it is unclear what would be considered “about 140 
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “a range which does not include a pulse wave component of the vein in the pulse wave component”. It is unclear what is meant by this. How does the pulsewave component not have the pulse wave component.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the steps of claim 5 replace that of claim 1. Claim 1 recites that the venous pressure is determined from the second waveform and the second process but claim 5 recites that the venous pressure is determined from first process, second process or third process.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation “wherein the obtaining term of the respiratory variation is within about 60 seconds”. The limitation “about” is a broad term, and one of ordinary skill would not be 
Claim 14 recites the limitation “wherein the obtaining term of the arterial pressure is within about 15 seconds. The limitation “about” is a broad term, and one of ordinary skill would not be apprised of the scope of the invention, as it is unclear what would be considered “about 15 seconds”.
Claim 15 recites the limitation “wherein the obtaining term of the respiratory variation is within about 60 seconds, an interval of decreasing the applied pressure when obtaining the venous pressure is about within 6 seconds, and the obtaining term of the arterial pressure is within about 15 seconds”. The limitation “about” is a broad term, and one of ordinary skill would not be apprised of the scope of the invention, as it is unclear what would be considered “about” 60, 6, or 15 seconds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 2006/0247540) in view of Pfeiffer (US 2010/0324428), and further in view of Ward (US 2004/0044290) and Leschinsky (US 2014/0343600).

a cuff that is mountable to a region of a living body in which a vein and artery exist (Page 1, sections [0007] and [0010]); 
applying and controlling the pressure applied to the living body using a pressure control unit (Page 1, section [0010]); 
measuring systolic, diastolic, and venous blood pressure measurements (Page 3, sections [0023-[0025]), and detecting pressure waveforms in which pulse wave components from the region overlap with the applied pressure (Fig. 2; Page 2, section [0021]; Page 3, section [0027]) using a detection unit; 
using an analysis unit to obtain a venous pressure based on the pressure waveforms detected by the detection unit (Fig. 2; Page 2, section [0021]; Page 3, section [0027]), wherein the analysis unit obtains the venous pressure based on data of a second pressure waveform of the pressure waveforms in a second process in which the applied pressure is decreased or increased by the pressure control unit (Fig. 2; Page 3, sections [0025]-[0027]); and
using the analysis unit to determine an arterial pressure based on data of a third pressure waveform of the pressure waveforms in a third process in which the applied pressure is decreased or increased by the pressure control unit (Page 3, section Page 3, section [0024]).
While Ide teaches that the pressurization of the cuff can be used to determine a variety of blood pressure parameters through a one-time blood pressure measurement (Fig. 2; Page 3, section [0027]), Ide fails to teach whether the method and system is 
Pfeiffer teaches a blood pressure measurement system and method (Abstract) that is capable of determining the respiratory variation of a user from an arterial blood pressure waveform (Page 1, section [0006]), wherein the applied pressure is kept at a constant, sub-diastolic pressure (Page 3, section [0036] Page 5, section [0081]), wherein the respiratory parameters are determined over a period of 30 to 90 seconds (Page 5, lines [0067]-[0075]), wherein the respiratory variation parameter can be used to noninvasively measure interactions between the user’s cardiovascular and respiratory systems such as a pulse pressure variation (PPV) (Page 1, sections [0006]-[0007]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the method and system of Ide to include the respiratory variation and blood pressure measurement using the method taught by Pfeiffer, since doing so would predictably allow a PPV to be determined with arterial and venous blood pressures, thus allowing better predictive responsiveness than static measurements, while still maintaining a non-invasive measurement device (See Section [0005]). In addition, Ide explicitly indicates that other parameters can be determined, and it would have been obvious and predictable to include the PPV as an additional parameter to improve volume responsiveness measurements and cardiopulmonary diagnosis.
While Ide as modified teaches a blood pressure and respiratory monitoring system performed using a blood pressure cuff, wherein the respiratory parameter may 
Ward teaches a device for monitoring venous and arterial pressure measurements (Page 4, section [0040]), wherein the arterial and venous blood pressure measurements are performed within 30 to 60 seconds (Page 5, sections [0051]-[0052]), which in combination with Pfeiffer would result in the respiratory variation, arterial blood pressure, and venous blood pressure measurements being performed over a time period of less than about 140 seconds (noting that 30 seconds plus 30 seconds is less than about 140 seconds). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the blood pressure monitoring device of Ide in view of Pfeiffer measure the arterial and venous blood pressure, as well as the respiratory variation over a period of less than about 140 seconds taught by Ward, since doing so would predictably decrease blood pressure measurement times, and reduce patient discomfort. Furthermore, it would have been obvious to perform the vascular measurement method over the course of about 140 seconds, since this measurement timing is a result of optimization through routine experimentation, and reducing the time of a blood pressure measurement would result in more efficient blood pressure measurement cycles. See MPEP 2144.05, sections II and III. 
While Ide as modified teaches a blood pressure monitoring device capable of holding the pressure within the blood pressure cuff at a constant level for a specified period of time (Page 3, section [0036]; Page 5, section [0081]), Ide as modified fails to 
Leschinsky teaches a blood pressure measuring device capable of maintaining a pressure within the blood pressure cuff at a constant level (Page 4, section [0074]), determining whether a predetermined time has elapsed from the holding period (Page 4, section [0074]), and inflating or deflating the blood pressure cuff after the holding period has elapsed (Fig. 4, PSYS-UPDATE) such that the system is able to automatically cycle through and update the blood pressure measured over several measurement periods (Section [0074]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the blood pressure monitoring apparatus of Ide in view of Pfeiffer and further in view of Ward to have the automatic inflation and deflation timer of Leschinsky, in order to achieve automatic and predictable blood pressure measurements at designated time intervals. 
Regarding claim 2, Ide teaches a blood pressure measurement device configured to measure an arterial and venous blood pressure, but fails to specify the pressure levels at which the respiratory variation is detected. 
Pfeiffer further teaches a system wherein the applied pressure used for measuring the respiratory variation is equal to or lower than a diastolic blood pressure, 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the system of Ide in view of Pfeiffer and further in view of Ward and Leschinsky be modified using the teaching of Pfeiffer, since measuring respiratory variations at an applied pressure below the user’s diastolic blood pressure would achieve more accurate respiratory variation measurements by avoiding linear effects on the measurement resulting from intermittent collapse of the blood vessel, see section [0036] of Pfeiffer. 
Regarding claim 5, Ide further teaches a system wherein the analysis unit is configured to obtain the venous pressure based on the data of the second pressure waveform in the second process and the data of the third pressure waveform in the third process or the data of the first pressure waveform in the first process (Page 3, section [0025]).
Regarding claim 12, Ide as modified teaches all the elements of claim 1 as described above. Pfeiffer further teaches a system wherein the obtaining term of the respiratory variation is within about 60 seconds (Page 2, section [0022]: the respiratory parameter is measured over several respiratory cycles). 
It would have been obvious to perform respiratory parameter method over the course of about 60 seconds, since this measurement timing is a result of optimization through routine experimentation that would result in more efficient blood pressure measurement, and would reduce patient discomfort. See MPEP 2144.05, sections II and III.

Regarding claim 18 and 20, Ide as modified does not specifically disclose the determining the respiratory variation after obtaining the arterial pressure and obtaining the venous pressure after the respiratory variation. However, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the respiratory variation after the arterial pressure and then determine the venous pressure because changing the order of the determination would not have modified the operation of the device. 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pfeiffer and further in view of Ward and Leschinsky as applied to claim 1 above, and further in view of Ukawa (US 2012/0253209).
Regarding claim 3, Ide fails to teach a system that obtains venous pressure data based on the data of the pressure waveform in a second process when a correlativity between the data of the second pressure waveform in the second process and data of the first pressure waveform in the first process is low. 
Ukawa teaches a system for obtaining various blood pressure parameters (Abstract), wherein a venous blood pressure is obtained when the pressure waveform used for venous blood pressure determination is poorly correlated with a waveform 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the blood pressure measurement system of Ide in view of Pfeiffer, and further in view of Ward and Leschinsky with the waveform correlation taught by Ukawa in order to increase the accuracy of the measured venous pressure by maximizing the venous component of the blood pressure waveforms.
Regarding claim 6, Ide teaches a system capable of measuring both a venous and arterial blood pressure using two different measured waveforms (Page 3, sections [0024]-[0025]), but fails to teach a system that obtains the venous pressure when correlativity between data of a first and second pressure waveform is low. 
Ukawa teaches a blood pressure measuring device capable of measuring both venous and arterial pressure waveforms (Page 2, section [0028]), determining a correlation between a waveform containing both arterial and pressure waveforms and a waveform containing only the arterial waveform (Page 2, section [0029]), and determining the venous pressure based on a minimized correlation between the first and second blood pressure waveforms (Page 2, section [0030]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the system of Ide in view of Pfeiffer and further in view of Ward and Leschinsky determine venous blood pressure using a minimized correlation between two pressure waveforms taught by Ukawa, since it would be the simple substitution of one known element (a pressure waveform determined when the blood flows out of an appendage) with another known element (a minimized correlation .
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pfeiffer and further in view of Ward and Leschinsky as applied to claim 1 above, and further in view of Cannesson (Variations in Pulse Oximetry Plethysmographic Waveform Amplitude to Predict Fluid Responsiveness in the Operating Room, Anesthesiology, 2007).
Regarding claims 7 and 8, Ide fails to teach the use of a display unit for displaying respiratory parameters. 
Pfeiffer teaches that it is known in art to display respiratory parameters derived from a blood pressure cuff (Page 6, section [0084]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ide in view of Pfeiffer and further in view of Ward and Leschinsky to include the display of Pfeiffer in order to intuitively display blood pressure parameters to a medical professional. 
Ide as modified fails to teach whether the respiratory parameters are displayed in the form of a two-dimensional graph. 
Cannesson teaches a system for monitoring respiratory variation parameters from venous pressure (Abstract), wherein the respiratory parameters are displayed on a two-dimensional graph (Page 1109; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ide in view of Pfeiffer and further in view . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pfeiffer and further in view of Ward and Leschinsky as applied to claim 1 above, and further in view of Parfenov (US 2010/0292592).
Regarding claim 13, Ide as modified teaches a system capable of measuring venous pressure using an incremented pressure deflation (Page 4, section [0073] of Pfeiffer), but fails to teach the amount of time at which each pressure step is held. 
Parfenov teaches that it is known in the art to measure blood pressure by holding the pressure within the cuff constant for 4-6 seconds, and to deflate the cuff for 4-10 seconds in order to acquire data reflecting the resting diameter of the brachial artery (Page 4, section [0058]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ide in view of Pfeiffer and further in view of Ward and Leschinsky to measure the venous blood pressure using pressure increments held over at least 6 seconds taught by Parfenov, in order to noninvasively measure the resting outer diameter of the user’s brachial artery. Furthermore, it would have been obvious to perform the deflation measurement over the course of 6 seconds, since this measurement timing is a result of optimization through routine experimentation, and reducing blood pressure measurement time would result in more efficient and comfortable blood pressure measurement. See MPEP 2144.05, sections II and III.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pfeiffer and further in view of Ward and Leschinsky as applied to claim 1 above, and further in view of Martin (US 2004/0059234).
Regarding claim 14, Ide fails to teach the amount of time it takes to obtain the arterial blood pressure.
Martin teaches that it is known in the art that arterial blood pressure measurement times typically vary, and can be tailored to the patient to last anywhere from 15 to 30 seconds or more (Page 25, section [0294]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ide in view of Pfeiffer and further in view of Ward and Leschinsky to measure arterial pressure over the course of 15 seconds taught by Martin in order to increase patient comfort by minimizing the amount of time spent during blood pressure measurement. Furthermore, it would have been obvious to perform the arterial blood pressure measurement over the course of 15 seconds, since this measurement timing is a result of optimization through routine experimentation as indicated in section [0294] of Martin, which would result in more efficient and comfortable blood pressure measurement cycles. See MPEP 2144.05, sections II and III.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pfeiffer and further in view of Ward and Leschinsky as applied to claim 1 above, and further in view of Parfenov and Martin.
Regarding claim 15, Pfeiffer teaches a system wherein the obtaining term of the respiratory variation is within about 60 seconds (Page 2, section [0022]: the respiratory 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ide in view of Pfeiffer and further in view of Ward and Leschinsky to measure the venous blood pressure using pressure increments held over at least 6 seconds taught by Parfenov, since this measurement timing is a result of optimization through routine experimentation, and reducing blood pressure measurement time would result in more efficient and comfortable blood pressure measurement. See MPEP 2144.05, sections II and II.I
Ide fails to teach the amount of time it takes to obtain the arterial blood pressure. Martin teaches that it is known in the art that arterial blood pressure measurement times typically vary, and can be tailored to the patient to last anywhere from 15 to 30 seconds or more (Page 25, section [0294]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the system of Ide in view of Pfeiffer and further in view of Ward, Leschinsky and Parfenov to measure arterial pressure over the course of 15 seconds taught by Martin, in order to increase patient comfort by minimizing the amount of time spent during blood pressure measurement.
.
Claim 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of Pfeiffer, and further in view of Leschinsky.
Regarding claim 16, Ide teaches a blood pressure measuring apparatus (Abstract) comprising:
a cuff that is mountable to a region of a living body in which a vein and an artery exist (Abstract; Page 1, sections [0004] and [0007]);
a pressure control unit that controls an applied pressure applied to the region by the cuff mounted to the region (Fig. 2; Page 1, section [0010]);
a detection unit that detects pressure waveforms in which pulse wave components from the region overlap with the applied pressure (Fig. 2; Page 2, section [0021]; Page 3, section [0027]); and
an analysis unit that obtains an arterial pressure (Page 3, section [0027]), and a venous blood pressure (Page 1, section [0010]) based on the pressure waveforms detected by the detection unit through onetime blood pressure measurement (Fig. 2; Page 3, section [0027]), 

wherein the vascular parameters are obtained for a corresponding obtaining term, and the determination unit determines whether the corresponding obtaining term elapses (Fig. 2; Page 3, section [0027]: pressure within the cuff is controlled over time). 
While Ide teaches that the pressurization of the cuff can be used to determine a variety of blood pressure parameters through a one-time blood pressure measurement (Fig. 2; Page 3, section [0027]), Ide fails to teach whether the method and system is capable of monitoring the respiratory variation of a patient using the arterial waveform of a blood pressure measurement. 
Pfeiffer teaches a blood pressure measurement system and method (Abstract) that is capable of determining the respiratory variation of a user from an arterial blood pressure waveform, wherein the applied pressure is kept at a constant, sub-diastolic pressure (Page 1, sections [0005]-[0009]; Page 3, sections [0030]-[0031] and [0036]), wherein the respiratory variation parameter can be used to noninvasively measure interactions between the user’s cardiovascular and respiratory systems (Page 1, section [0007]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the method and system of Ide to include the respiratory variation measurement taught by Pfeiffer, since doing so would predictably allow a PPV to be determined with arterial and venous blood pressures, thus allowing 
While Ide as modified teaches a blood pressure monitoring device capable of holding the pressure within the blood pressure cuff at a constant level for a specified period of time (Page 3, section [0036]; Page 5, section [0081]), Ide as modified fails to teach a determination unit that determines that a first predetermined time period measured from a start of a measurement of the respiratory variation on the waveform of the artery has elapsed, and causes the pressure control unit to decrease or increase the applied pressure in the second process based on determining that the first predetermined time period has elapsed. Leschinsky teaches a blood pressure measuring device capable of maintaining a pressure within the blood pressure cuff at a constant level (Page 4, section [0074]), determining whether a predetermined time has elapsed from the holding period (Page 4, section [0074]), and inflating or deflating the blood pressure cuff after the holding period has elapsed (Fig. 4, PSYS-UPDATE), such that the system is able to automatically cycle through and update the blood pressure measured over several measurement periods (Section [0074]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that the blood pressure monitoring apparatus of Ide in view of Pfeiffer have the automatic inflation/deflation timer of Leschinsky in order to 
Regarding claim 21, Leschinsky teaches obtaining the venous pressure using only the cuff ([¶77] the sensor is part of the cuff). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Ide with the cuff of Leschinsky in order to reduce the number of parts by having a cuff that acts as the sensor.
Regarding claim 22, Ide as modified does not specifically disclose the determining the respiratory variation after obtaining the arterial pressure and obtaining the venous pressure after the respiratory variation. However, it would have been obvious to one of ordinary skill in the art at the time of filing to determine the respiratory variation after the arterial pressure and then determine the venous pressure because changing the order of the determination would not have modified the operation of the device. 


Response to Arguments
Applicant's arguments filed 3/18/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112b rejection, Examiner respectfully disagrees. It is not clear what range or amount is equivalent to "about" based on the specification or figures. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792